     Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 1 of 15 PageID #: 416



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


TERRY HUGHES,

              Plaintiff,

v.                                               Case No. 2:19-cv-00550

UNITED STATES DEPARTMENT OF JUSTICE,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending are (1) the defendant’s motion to dismiss the

pro se plaintiff’s letter-form complaint, filed on March 25,

2020 (ECF No. 24); (2) the plaintiff’s motion to amend his

complaint, filed on July 22, 2020 (ECF No. 35); and (3) the

plaintiff’s motion for leave to supplement his exhibits in

support of his objection to the Magistrate Judge’s Proposed

Findings and Recommendation, filed February 10, 2021 (ECF No.

52). 1




1 In his letter-form complaint, the plaintiff named the Federal
Bureau of Investigation (“FBI”) and the Drug Enforcement
Administration (“DEA”) as defendants. See ECF No. 1. By a
December 17, 2019 order, the Magistrate Judge determined that
the United States Department of Justice was the correct
defendant and substituted it as the named defendant. See ECF
No. 13 at 1 n.2.
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 2 of 15 PageID #: 417



           This action was previously referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for

submission to the court of his Proposed Findings and

Recommendation (“PF&R”) pursuant to 28 U.S.C. § 636(b)(1)(B).

See ECF No. 2; ECF No. 12.        On October 26, 2020, the Magistrate

Judge entered his PF&R recommending that the defendant’s motion

to dismiss be granted, that the plaintiff’s motion to amend be

denied, and that the civil action be removed from the court’s

docket.   See ECF No. 40.     The plaintiff timely filed his

objections after the court granted him an extension of time in

which to do so.    See ECF No. 45; ECF No. 49.


           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[Magistrate Judge’s] report or specified proposed findings or

recommendations to which objection is made.’”          Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. § 636(b)(1)).


                             I.     Background


           As the Magistrate Judge’s summary of the plaintiff’s

complaint, to which the plaintiff does not object, explains, the

plaintiff “alleges that he requested and was wrongfully refused



                                      2
    Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 3 of 15 PageID #: 418



certain information pursuant to the Freedom of Information Act

(‘FOIA’) . . . concerning . . . Kevin Andrew Broyles” and three

other individuals by “the FBI and DEA.”           ECF No. 40 at 1-2.      The

plaintiff attached letters and other documents to support the

allegations in his complaint.         See id. at 2-3; see also ECF No.

1; ECF No. 3.


             On March 25, 2020, the defendant filed its motion to

dismiss, arguing that the court lacked subject-matter

jurisdiction because the plaintiff had failed to exhaust FOIA’s

administrative remedies with respect to his requests for

information from the FBI and DEA.          See ECF No. 24; ECF No. 25.

In support of its motion, the defendant attached affidavits and

letters to demonstrate that the plaintiff had failed to pursue

available administrative appeals.          See ECF No. 40 at 3-5; ECF

No. 24-1; ECF No. 24-2.


             After twice being granted an extension of time, see

ECF No. 30; ECF No. 34, the plaintiff filed his response to the

motion to dismiss on July 22, 2020, ECF No. 36. 2           As the



2 On March 10, 2020, the Magistrate Judge entered a scheduling
order directing that discovery was to be completed by July 10,
2020. See ECF No. 23. Although the defendant moved to stay
discovery while its motion to dismiss was pending before the
Magistrate Judge, see ECF No. 26; ECF No. 27, the Magistrate
Judge ruled on the motion to stay after the discovery period had
ended and after he had entered the PF&R concerning the motion to
dismiss, and he denied it as moot, see ECF No. 41. Thus, the


                                       3
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 4 of 15 PageID #: 419



Magistrate Judge explains, the plaintiff’s response “concedes

[that] he failed to exhaust his administrative remedies

concerning” the three individuals aside from Mr. Broyles.            ECF

No. 40 at 7 (citing ECF No. 36).         However, the plaintiff argues

that “he has fully exhausted his administrative remedies

concerning [Mr.] Broyles” and that, “to the extent he did not

correctly exhaust his remedies, [his] failure should be excused

because he did not understand the process and he ‘was dealing

with mental and medical issues.’”        Id. (quoting ECF No. 36 at 3-

4).


             On the same day he filed his response to the motion to

dismiss, the plaintiff also filed his motion to amend his

complaint.    See ECF No. 35.    As the Magistrate Judge explains,

if the motion were granted, the plaintiff’s proposed amended

complaint would “only concern his request for documents and

records involving [Mr.] Broyles” and would “exclude all requests

concerning” the three other individuals.         ECF No. 40 at 7.


             The Magistrate Judge concluded that the plaintiff

failed to exhaust his administrative remedies and thus that the




plaintiff had the opportunity to conduct four months of
discovery, nearly all of which occurred while the motion to
dismiss was pending before the Magistrate Judge.



                                     4
    Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 5 of 15 PageID #: 420



court lacks subject-matter jurisdiction. 3          The Magistrate Judge

first noted the plaintiff’s concession that he failed to exhaust

administrative remedies for his requests to both the DEA and the

FBI concerning the three individuals other than Mr. Broyles, and

further noted that the record demonstrated that the plaintiff

had failed to exhaust as to these three individuals as well.

See id. at 12, 14-15.


             As for the plaintiff’s requests concerning Mr.

Broyles, the Magistrate Judge assessed exhaustion of the

requests made to the FBI and the DEA separately.            With respect

to his requests made to the DEA, the Magistrate Judge concluded

that the record demonstrated that the plaintiff never filed an

administrative appeal of any of the DEA’s decisions with the

Office of Information Policy (“OIP”) within the 90-day period

for doing so set by regulation.         See id. at 9, 15 (citing 28

C.F.R. § 16.9(a)).


             With respect to his requests concerning Mr. Broyles

made to the FBI, the Magistrate Judge also concluded that the

record demonstrated that the plaintiff had failed to exhaust his



3 The plaintiff does not contest the Magistrate Judge’s ruling
that FOIA’s exhaustion requirement is jurisdictional. Neither
the Supreme Court nor the Fourth Circuit appears to have
addressed the issue. The court concludes that the exhaustion
requirement is jurisdictional. See Schwartz v. FBI, 31 F. Supp.
2d 540, 542 (N.D.W. Va. 1998).


                                       5
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 6 of 15 PageID #: 421



administrative remedies.      The Magistrate Judge found the

following.    By a February 9, 2018 letter, the FBI had “closed”

the plaintiff’s request concerning Mr. Broyles because the

request involved a “third party individual[].”          ECF No. 24-1 at

16.   An enclosure further advised that the FBI might be able to

provide information regarding a third-party individual if the

plaintiff provided proof of the individual’s death.           See id. at

19.   The plaintiff submitted an administrative appeal of this

initial decision to the OIP within the 90-day period, attaching

proof of Mr. Broyles’ death.       See id. at 22-33.      By an August 2,

2018 letter, the OIP notified the plaintiff that it was

remanding the request to the FBI in light of the proof of death

the plaintiff had provided and that the FBI had agreed to

conduct a search for records responsive to the plaintiff’s

request.   See id. at 38.     The letter also advised the plaintiff:

             If you are dissatisfied with [the OIP’s] action on
             your appeal, the FOIA permits you to file a lawsuit in
             federal district court in accordance with [FOIA].
             within the 90-day period for doing so.

Id.


             By an August 22, 2018 letter, the FBI informed the

plaintiff that it had completed its search and had located no

information responsive to his request regarding Mr. Broyles and

that the request was thus closed.        See id. at 41.     The letter

further advised that the plaintiff could appeal the FBI’s


                                     6
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 7 of 15 PageID #: 422



decision to the OIP within 90 days.        See id.    The Magistrate

Judge determined that the record demonstrated that the plaintiff

never submitted an appeal to the OIP following this second

decision from the FBI.     See ECF No. 40 at 11-12.


           Based on this record, the Magistrate Judge concluded

that, although the plaintiff filed an administrative appeal from

the FBI’s initial February 9, 2018 decision, the record

demonstrated that he failed to fully exhaust his administrative

remedies by submitting an appeal to the OIP regarding the FBI’s

second, August 22, 2018, decision within the 90-day period set

by regulation.    See id. at 12.


           The Magistrate Judge further determined that the

plaintiff’s arguments that he should be excused from the

exhaustion requirement are meritless.        To the extent the

plaintiff asserts he was unaware he needed to appeal from the

FBI’s second decision, the Magistrate Judge concluded that the

plaintiff’s ignorance provided no basis to excuse exhaustion.

See id. at 13.    The Magistrate Judge also rejected the

plaintiff’s argument that the exhaustion requirement should be

excused because he was suffering from physical and mental health

issues between February and April 2018.         See id.   The Magistrate

Judge concluded that the plaintiff’s claims of health issues

preventing him from appealing to the OIP were belied by the



                                     7
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 8 of 15 PageID #: 423



record and, more importantly, noted that the plaintiff presented

no allegation or evidence that health issues prevented him from

appealing to the OIP from the FBI’s August 22, 2018 letter,

months after his alleged health issues between February and

April 2018.   See id.


            Finally, the Magistrate Judge concluded that the

amendment the plaintiff proposed – proceeding only on his claims

concerning his requests with respect to Mr. Broyles – would be

futile because it could not cure the jurisdictional deficiencies

identified by the Magistrate Judge.        See id. at 15-16.


            On December 16, 2020, the plaintiff filed his

objections to the PF&R, contesting the Magistrate Judge’s

conclusion that he failed to exhaust his administrative

remedies.   See ECF No. 47.     And on February 10, 2021, the

plaintiff filed a motion for leave to supplement his evidentiary

submission in support of his objections.         See ECF No. 52.


                          II.    Legal Standard


            Federal district courts are courts of limited subject-

matter jurisdiction, possessing “only the jurisdiction

authorized them by the United States Constitution and by federal

statute.”   United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 347 (4th Cir. 2008).       As such, “there is no presumption


                                     8
  Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 9 of 15 PageID #: 424



that the court has jurisdiction.”        Pinkley, Inc. v. City of

Frederick, 191 F.3d 394, 399 (4th Cir. 1999).          Indeed, when the

existence of subject matter jurisdiction is challenged, “[t]he

plaintiff has the burden of proving that subject matter

jurisdiction exists.”     Evans v. B.F. Perkins Co., 166 F.3d 642,

647 (4th Cir. 1999); see also Richmond, Fredericksburg, &

Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991).    If subject-matter jurisdiction is lacking, the claim

must be dismissed.     See Arbaugh v. Y & H Corp., 546 U.S. 500,

506 (2006).


            Subject-matter jurisdiction may be attacked with

either a facial or a factual challenge.         See Kerns v. United

States, 585 F.3d 188, 192 (4th Cir. 2009).         When, as here, the

defendant raises a factual challenge and the jurisdictional

facts are not intertwined with the merits of the case, the court

need not accept the complaint’s jurisdictional allegations as

true, and it may resolve the challenge by looking beyond the

pleadings and considering the evidence presented.           See id. at

192-93.    And when a defendant raises a factual challenge, the

plaintiff bears the burden of proving jurisdictional facts by a

preponderance of the evidence.       See Jadhav, 555 F.3d at 347.




                                     9
    Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 10 of 15 PageID #: 425



                               III. Discussion


             The plaintiff raises two objections to the Magistrate

Judge’s conclusion that he failed to exhaust administrative

remedies with respect to the FOIA request for information

regarding Mr. Broyles that he submitted to the FBI. 4            The court

reviews the objections de novo.


             First, the plaintiff points to the OIP’s August 2,

2018 letter notifying him that it had remanded his FOIA request

to the FBI after he had appealed the FBI’s initial decision.               In

the letter, the OIP stated that, if the plaintiff was

dissatisfied with the OIP’s action on his appeal, he could

commence a lawsuit in federal court in accordance with FOIA.

The plaintiff argues that he understood this statement to mean

that he had “constructively exhausted his administrative

remedies,” and was thus permitted to commence suit.             ECF No. 47

at 2.


             The court is not persuaded.        FOIA typically requires a

plaintiff to exhaust administrative remedies by appealing a




4 Notably, the plaintiff does not object to the Magistrate
Judge’s conclusion that he failed to exhaust his administrative
remedies with respect to his FOIA requests regarding the three
other individuals or the FOIA request regarding Mr. Broyles that
he submitted to the DEA.



                                       10
    Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 11 of 15 PageID #: 426



grievance through the administrative process before he may

commence suit.      See Coleman v. DEA, 714 F.3d 816, 820 (4th Cir.

2013).     However, constructive exhaustion permits a plaintiff to

commence suit when, in certain circumstances, an agency fails to

comply with FOIA’s time-limit provisions.            See id.   The

plaintiff has not alleged or shown that the FBI failed to comply

with FOIA’s time limitations; thus, FOIA’s provisions relating

to constructive exhaustion have no application here.              Further,

the plaintiff cites no authority suggesting that FOIA’s

exhaustion requirement may be satisfied when a requester

mistakenly believes that he has exhausted his administrative

remedies, and the court is aware of none. 5          Accordingly, this

objection is overruled.


             Second, the plaintiff argues that the Magistrate Judge

wrongly concluded that he failed to substantiate his claim that

medical conditions he experienced from February to April 2018




5 Further, the statement in the OIP’s August 2, 2018 letter on
which the plaintiff relies is not reasonably susceptible to the
meaning he ascribes to it. Fairly read, the letter refers to
the OIP’s action of remanding his request to the FBI so that the
FBI could search for responsive information, and informs the
plaintiff that, if he is dissatisfied with that action (i.e.,
the decision to remand), he may commence suit in accordance with
FOIA. See ECF No. 24-1 at 38. Nothing in the letter suggests
that the plaintiff could commence suit based on his
dissatisfaction with a future decision by the FBI or that he may
do so in contravention of FOIA’s exhaustion requirement.



                                       11
 Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 12 of 15 PageID #: 427



prevented him from filing an administrative appeal with the OIP

following the FBI’s initial closure of his request on February

9, 2018.    The court again is not persuaded.       As the Magistrate

Judge pointed out, the plaintiff’s medical condition did not

prevent him from timely filing an appeal from the FBI’s initial

February 9, 2018 decision because the plaintiff did, in fact,

timely file a successful appeal of that decision.


            Although the plaintiff does not expressly object to

it, the Magistrate Judge also concluded that he had neither

alleged nor shown that a medical condition prevented him from

timely appealing the FBI’s later August 22, 2018 decision, which

is the subject of his complaint.         The plaintiff proffers along

with his objections medical records detailing treatments he

received in October and December 2016, November and December

2017, and March and April 2018.       See EFC No. 47 at 7-14.      These,

of course, have no bearing on the plaintiff’s medical condition

or ability to appeal from the FBI’s second August 22, 2018

decision.


            Lastly, the plaintiff has filed a motion for leave to

supplement his evidentiary submission with additional medical

records.    See ECF No. 52.   Although the bulk of the medical

records he provides concern treatment he received before the

FBI’s August 22, 2018 decision, see ECF No. 52-1 at 1-99, some



                                    12
 Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 13 of 15 PageID #: 428



of them concern treatment he received on August 22, 2018, see

id. at 100-10.   Those records state that the plaintiff was being

treated roughly three weeks after having pins removed from his

hand following reconstructive surgery.        See id.    As the

defendant observes, see ECF No. 54 at 5-6, the treatment notes

indicate significant recovery since his procedure, see ECF No.

52-1 at 107–08 (noting “incision sites are well-healed,” “no

evidence of any erythema or drainage,” “no tenderness to

palpitation,” “[h]e’s able to flex his fourth and fifth digits

without any restrictions,” “sensations grossly intact,” and “he

has no restrictions at this time”).       Thus, to the extent the

plaintiff offers these records as a means of objecting to the

Magistrate Judge’s conclusion that he failed to demonstrate that

his medical condition prevented him from timely filing an

administrative appeal, the court is not persuaded.          The

treatment notes from August 22, 2018, are not sufficient to

demonstrate by a preponderance that the plaintiff was unable to

submit an administrative appeal to the OIP within 90 days of the

FBI’s August 22, 2018 decision


          Accordingly, although the court grants the plaintiff’s

motion to supplement his evidentiary submission, the court

overrules his objection to the PF&R’s conclusion that he failed




                                    13
 Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 14 of 15 PageID #: 429



to show his medical conditions prevented him from timely

exhausting his administrative remedies.


          In sum, the plaintiff has failed to meet his burden to

show by a preponderance of the evidence that he exhausted his

administrative remedies with respect to his FOIA requests.

Consequently, the court agrees with the Magistrate Judge’s

determinations that the plaintiff’s complaint should be

dismissed for lack of subject-matter jurisdiction and that the

plaintiff’s proposed amendment would be futile.


                            IV.   Conclusion


          For the foregoing reasons, it ORDERED that:


          1.    the plaintiff’s motion for leave to supplement

                his exhibits in support of his objection to the

                PF&R (ECF No. 52) be, and hereby it is, granted;


          2.    the plaintiff’s objections to the PF&R (ECF No.

                47) be, and hereby they are, overruled;


          3.    the Magistrate Judge’s PF&R (ECF No. 40) be, and

                hereby it is, adopted by the court and

                incorporated herein;




                                    14
 Case 2:19-cv-00550 Document 55 Filed 02/24/21 Page 15 of 15 PageID #: 430



          4.    the defendant’s motion to dismiss the plaintiff’s

                complaint (ECF No. 24) be, and hereby it is,

                granted;


          5.    the plaintiff’s motion to amend his complaint

                (ECF No. 35) be, and hereby it is, denied;


          6.    all other pending motions (ECF No. 48) be, and

                hereby they are, denied as moot; and


          7.    this action be, and hereby it is, dismissed and

                stricken from the court’s docket.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, any other unrepresented parties, and the

Magistrate Judge.


                                         ENTER: February 24, 2021




                                    15
